Citation Nr: 1047141	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-06 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an effective date prior to May 1, 2003, for 
the grant of a 70 percent rating for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date prior to May 1, 2003, for 
the grant of benefits for total disability based upon individual 
unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which awarded the Veteran a 70 evaluation for his 
service-connected PTSD and awarded TDIU benefits, both effective 
May 1, 2003.  

In an October 2008, decision, the Board declined to assign an 
effective date prior to May 1, 2003, for the award of a 70 
percent rating for service-connected PTSD.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a November 2009 Order, the Court granted a 
joint motion for remand, and vacated and remanded the issue above 
to the Board.  The Court also found that the Veteran abandoned 
the claim of entitlement to an effective date earlier than 
January 1, 2001, for the grant of a rating in excess of 50 
percent for service-connected PTSD.  Thus, the only issues 
currently before the Board are those stated on the cover page of 
this decision.  

The Veteran appeared and testified at a Travel Board hearing at 
the Detroit RO in December 2005.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon review of the evidence of record, and in light of the joint 
motion, the Board finds that further development is necessary 
regarding the Veteran's earlier effective date claims for the 70 
percent rating for PTSD and his grant of TDIU benefits.  By way 
of background, the Veteran was originally awarded service 
connection for PTSD in an October 1996 rating decision, effective 
January 1996.  

In the joint motion, it was noted that the Board failed to 
provide an adequate statement of reasons and bases when it found 
that all requested development had been completed regarding the 
Veteran's claim for an earlier effective date.  Additionally, the 
parties requested that the Board address whether the Veteran had 
raised a claim for an earlier effective date regarding his award 
of TDIU benefits, effective May 1, 2003.  

The joint motion specifically referenced Social Security 
Administration (SSA) records that may be outstanding, and how the 
Board found the November 2006 remand order to have been complied 
with, but did not explain its finding that all requested 
development had been completed.  In November 2006, the Board 
remanded the Veteran's claim for further development-including 
obtaining outstanding SSA records.  In December 2006, the AMC 
sent a request to the SSA National Records Center (SSANRC or NRC) 
to request copies of the Veteran's SSA records.  The NRC 
responded that they could not send any medical records as the 
Veteran's folder had been destroyed.  In a notation on the bottom 
of the December 2006 fax, the NRC personnel indicated that the 
Veteran may have a possible file at the SSA office in Dearborn, 
Michigan.  The NRC noted also that they did not have Title 16 
files and to check with the Dearborn office.  It appears as 
though there was no attempt to retrieve these records from the 
SSA office in Dearborn.  As such, the Board finds that another 
attempt should be made to retrieve any outstanding SSA records 
before adjudicating the Veteran's claim.

Additionally, the Board notes that in July 2004 and September 
2004 statements to VA, the Veteran expressed his disagreement 
with the effective date awarded for the grant of a 70 percent 
rating for his service-connected PTSD in the January 2004 rating 
decision.  Upon a liberal reading of these statements, the Board 
finds that the Veteran also expressed disagreement with the 
effective date awarded for his TDIU benefits.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998) (concluding that the Board must 
"review the claim, supporting documents, and oral testimony in a 
liberal manner to identify and adjudicate all reasonably raised 
claims").  As such, the record reflects that the RO has not 
issued the requisite Statement of the Case (SOC) with respect to 
this issue pursuant to 38 C.F.R. § 20.200, and therefore, the 
Board must remand this issue for proper issuance of an SOC, and 
to provide the Veteran an opportunity to perfect an appeal of the 
issue thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to an effective 
date earlier than May 1, 2003 for grant of 
TDIU benefits should be reviewed.  If the 
benefits sought are not granted, the Veteran, 
and his representative, should be furnished 
an SOC regarding these issues and advised of 
the appropriate time limits to perfect his 
appeal.  This issue should only be returned 
to the Board if an appeal is perfected.

2.  The RO/AMC should contact the Dearborn, 
Michigan SSA office to request any 
outstanding SSA records regarding the Veteran 
and associate them with the claims file.  Any 
negative responses should also be associated 
with the claims file.  Perform any 
development deemed necessary.  

3.  When this requested development has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
and procedural development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have considered 
in connection with his current appeal.  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



